DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on June 1, 2022 are entered into the file. Currently, claims 1, 2, 5, 7, 12, 13, 15 and 16 are amended; claims 17-20 are withdrawn; resulting in claims 1-16 pending for examination.
This office action is non-final. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim requires that the “first and the semi-transparent second magnetic pigments are different” is indefinite in light of the amendments made to claim 5 from which claim 6 depends. Claim 5 has been amended to require that “the second composition is the same as the first”. It is not clear how the first and second compositions can be the same as required by claim 5, and yet the first and second compositions have different semi-transparent magnetic pigments as required by claim 6. 
In light of the amendments to claim 5, it is not clear how all the limitations of claim 6 in view of 5 can be met, as the claims now recite contradictory limitations. The metes and bounds of the claim are unable to be determined, and therefore, prior art is not able to be applied to claim 6. 
Regarding claim 11, this claim is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in light of its dependency from claim 6 rejected above. As the metes and bounds of claim 6 are unable to be determined, the metes and bound of claim 11 are also unable to be determined. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips et al. (US 6,759,097; cited on IDS). 
Regarding claim 1, Phillips et al. teaches coated article, such as a security device, comprising a substrate (22) having a first side and a second side, a magnetizable printed image layer (24) comprising a magnetic image (28) formed on a first surface of the substrate, and a magnetizable pigment coating (26; composition) formed on the magnetizable printed image layer (24) (Figure 1, col. 1 Ln. 14-30, col. 7 Ln.15-col. 8 Ln. 50, col. 9 Ln. 1-col. 13 Ln. 46, col. 18 Ln. 27-60).  
The magnetizable pigment coating (26; composition) includes a plurality of magnetizable flakes (semi-transparent magnetic pigment) in a suitable pigment vehicle (liquid medium), wherein the magnetizable flakes (semi-transparent magnetic pigment) are comprised of a layer structure as shown in Figure 3 of a magnetic layer (semi-transparent, metallic magnetic material) coated on either side with a dielectric layer and an absorber layer (col. 9 Ln. 30-col. 13 Ln. 59). The magnetic layer (semi-transparent, metallic magnetic material) of the magnetizable flakes (semi-transparent magnetic pigment) can be formed of any magnetic material such as nickel, cobalt, iron, gadolinium, terbium, dysprosium, erbium; and alloys such as Fe/Si, Fe/Ni, FeCo, Fe/Ni/Mo; hard magnetic materials such as SmCo5, NdCo5, SmCo17, Nd2Fe14B, Sr6Fe2O3, TbFe2, Al-Ni-Co; spinal ferrites such as Fe3O4, NiFe2O4, MnFe2O4, CoFe2O4; garnets such as YIG, GdIG; or soft magnetic materials (col. 9 Ln. 55-col. 10 Ln. 58). The reference does not expressly teach that the materials used for the magnetic layer of the magnetizable flakes (semi-transparent magnetic pigment) are semi-transparent, however, the materials disclosed by Phillips et al. used for the magnetic layer of the magnetizable flakes ((semi-transparent magnetic pigment)) are the same as those disclosed by the instant application in paragraph [0039] of the pg-pub, therefore, they would inherently be semi-transparent as well. 
The limitation reciting “used as a light interference cavity” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process.  Phillips et al. teaches a magnetizable pigment coating (26; composition) as described above, comprising the claimed structure of the instant application, and therefore would be capable of performing in the manner claimed. 
Regarding claims 7 and 8, Phillips et al. teaches all the limitations of claim 1 above, and further teaches that the dielectric layers can be formed of multiple layers as shown in Figure 3 wherein a dielectric layer is formed on both the upper and lower surfaces of the magnetic layer, an absorber layer is formed on the opposing surface of the dielectric layers (col. 11 Ln. 10-col. 13 Ln. 59). 
Regarding claim 9, Phillips et al. teaches all the limitations of claim 7 above, and further teaches that the dielectric layers themselves can be comprised of an optical stack, alternating layers of high refractive index and low refractive index layers (col. 11 Ln. 10-col. 13 Ln. 5). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 6,759,097, cited on IDS).
Regarding claim 2, Phillips et al. teaches all the limitations of claim 1 above, and further teaches that the dielectric layers formed on either side of the magnetic layer can be comprised of multiple sublayers of two or more low refractive index materials, a mixture or multiple sublayers of two or more high index materials, or a mixture or multiple sublayers of low and high index materials forming a color shift (dichroic) that depends on the refractive index of the layers in the stack (col. 11 Ln. 20-col. 13 Ln. 5). Various high/low optical stacks can be used to enhance color shifting performance, provide anti-reflective properties to the dielectric layer and change the possible color space of the pigments of the invention (col. 12 Ln. 55-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dielectric layers to comprise an optical stack having color shifting properties (dichroism) to enhance color shifting performance, of the pigments of the invention. 
Regarding claim 10, Phillips et al. does not expressly teach that the magnetizable flakes (semi-transparent magnetic pigment) exhibit a first color in reflection and a second color in transmission, however, the reference does recite the same materials used in the magnetic layer (semi-transparent, metallic magnetic material) and the dielectric layer of the magnetizable flakes (semi-transparent magnetic pigment) as disclosed by the instant specification in paragraphs [0030-0035, 0039] (see Phillips et al. col. 9 Ln. 55-col. 13 Ln. 5). 
The instant application also discloses that the semi-transparent magnetic pigment can have a structure as follows: (metal material/dielectric material)n/semi-transparent metallic magnetic material/ (dielectric material/metal material)n, where n is an integer greater than or equal to 1. Such a structure is illustrated by Figure 3 of Phillips et al., wherein the absorber is said to be a metallic material such as chromium aluminum, nickel, palladium, platinum, cobalt, tin (see col. 13 Ln. 5-20) which has also disclosed by the instant application as material used for the metal layer (see [0042] of pg-pub). Additionally, Phillips et al. teaches similar material used for the dielectric layers (see col. 11 Ln. 59-col. 12 Ln. 20) as the instant application in paragraph [0032-0034] of the pg-pub. Phillips et al. further teaches that the dielectric layers can each be composed of the same of different materials, have the same or different optical or physical thicknesses for each layer to exhibit different colors (col. 12 Ln. 59-col. 13 Ln. 5). 
As Phillips et al. teaches a similar layer structure for the magnetizable flakes (semi-transparent magnetic pigment) and similar materials used for each layer as the instant application, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to choose materials and thicknesses of the materials to achieve the desired color effects, such as those required by claim 10 of the instant application. 


Claims 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 6,759,097, cited on IDS) in view of Holmes (US 2015/0352887).
Regarding claims 3, 4 and 14, Phillips et al. teaches all the limitations of claim 1 above, and while the reference teaches that the substrate can be paper or polyethylene terephthalate (polymer or paper substrate) (col. 7 Ln. 29-35), the reference does not expressly recite that the substrate is opaque as required by claim 3 or that it has a transparent window as required by claim 4, or that the magnetizable pigment coating (26; composition) is on the transparent window as required by claim 14. 
Holmes teaches a security element comprising a substrate (54) such as paper or other opaque material, wherein a window region (51) is formed as an aperture through the substrate (54) and the security device (30) is applied as a patch to the window region (51) so that the security device can be viewed from each side of the document at the same location (Figure 15a, 15b, [0146-0149]). 
As both Phillips et al. and Holmes et al. teach security devices, it would have been obvious to one of ordinary skill in the art that the paper layer taught by Phillips et al. could be opaque as disclosed by Holmes et al. as described above. Furthermore, it would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the paper substrate taught by Phillips et al. to include a window as taught by Holmes, such that a security element or device could be visible from both sides of the substrate at the same location. 

Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 6,759,097, cited on IDS) in view of Degott et al. (US 2012/0205905, cited on IDS).
Regarding claim 5, Phillips et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that a magnetizable pigment coating (26; first composition) is present on a first side of the substrate and a second composition is present on a second side of the substrate. 
Degott et al. teaches a security element for counterfeit protection of a document, wherein a substrate comprising first and second coatings comprising oriented pigments are applied to a plurality of zones on a substrate, such that the first and second coatings can be applied side by side, one on top of the other or on opposing sides of the substrate (Figure 4a-d; [0010-27, 0032-40,0050-57, 0076]). The pigment particles in the coating are preferably magnetic, and after the pigments are oriented as desired, the coatings are cured, thereby freezing the orientation and positions of the pigments within the transparent binder containing them ([0032-0038]). Degott et al. teaches that in the case of a transparent substrate, interesting complementary effects can be achieved by applying the combination of the first and second coatings on the same or different side of the transparent substrate ([0040]). 
As both Phillips et al. and Degott et al. teach security elements having a coating with magnetic pigments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security device taught by Phillip et al. to have the magnetizable pigment coating (26; first composition) on both sides of the substrate as taught by Degott et al. to create interesting effects and further enhance the anticounterfeiting properties of the security device. 
Regarding claims 12 and 13, Phillips et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the security device comprises an additional composition (third composition) comprising a magnetizable color shifting opaque pigment present on at least one of the substrate and the composition. 
Degott et al. teaches a security element for counterfeit protection of a document, wherein a substrate comprising first and second coatings comprising oriented pigments are applied to a plurality of zones on a substrate, such that the first and second coatings can be applied side by side, one on top of the other or on opposing sides of the substrate (Figure 4a-d; [0010-27, 0032-40,0050-57, 0076]). The pigment particles in the coating are preferably magnetic, and after the pigments are oriented as desired, the coatings are cured, thereby freezing the orientation and positions of the pigments within the transparent binder containing them ([0032-0038]). Degott et al. teaches that in the case of a transparent substrate, interesting complementary effects can be achieved by applying the combination of the first and second coatings on the same or different side of the transparent substrate ([0040]). 
As both Phillips et al. and Degott et al. teach security elements having a coating with magnetic pigments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security device taught by Phillip et al. to have a multiple zones of the substrate coated with first and second magnetizable pigment coatings (26; composition, third composition) thereon on as taught by Degott et al. to create interesting effects and further enhance the anticounterfeiting properties of the security device. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 6,759,097, cited on IDS) in view of Degott et al. (US 2012/0205905, cited on IDS) and further in view of Holmes (US 2015/0352887).
Regarding claims 15 and 16, Phillips et al. in view of Degott et al. teach all the limitations of claim 13 above. As stated above, Degott et al. further teaches that interesting and complementary effects for the security document can be achieved by having the first and second coatings be applied side by side, on top of one another or on opposite sides of the substrate, especially when the substrate is transparent (Figure 4a-d; [0010-27, 0032-40,0050-57, 0076]). 
The references do not expressly teach that the substrate comprises a transparent window, wherein the coatings are applied thereon. 
Holmes teaches a security element comprising a substrate (54) such as paper or other opaque material, wherein a window region (51) is formed as an aperture through the substrate (54) and the security device (30) is applied as a patch to the window region (51) so that the security device can be viewed from each side of the document at the same location (Figure 15a, 15b, [0146-0149]). 
As Phillips et al., Degott et al. and Holmes et al. all teach security devices, and Degott et al. teaches interesting effects that can be achieved when the substrate is transparent, it would have been obvious to one of ordinary skill in the art to modify the paper substrate taught by Phillips et al. to include a window as taught by Holmes, such that a security element or device could be visible from both sides of the substrate at the same location. Furthermore, it would have been obvious to one of ordinary skill in the art to apply the multiple magnetizable pigment coating (26; first composition, second composition) of Phillips et al. such that they are oriented one on top of the other as taught by Degott et al. in the window area as taught by Holmes et al. to create interesting effects that further enhance the anticounterfeiting properties of the security device. 

Response to Arguments
Response-Drawings
The previous objections to the drawings are withdrawn in light of Applicants arguments on pages 8-9 in the response filed June 1, 2022. 
Regarding reference character “40”, the Applicant states that this reference number is used to designate both a black card in Figure 8 (see [0058]) and a white card in Figure 9 (see [0059]). While the cards are different colors, they are both still cards, and therefore, the objection is withdrawn.
Regarding reference numbers “14A” and “18” not being present in figure 14, the reference numbers do appear in figure 11 and Figures 6-9, therefore, the objection is withdrawn.
Response-Specification
The previous objection to the specification regarding the third to last line of paragraph [0057] is overcome by Applicants amendments to the specification in the response filed June 1, 2022. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 1, 2, 5, 6, 7, 8, 9, 12, 13, 15, 16 and by dependency claims 3, 4, 10, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments in the response filed June 1, 2022.
It is noted that a new rejection of claim 6 is made in the office action above in light of the amendments to claim 5 in the response filed June 1, 2022.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. 
The Applicant argues on page 12 that Phillips fails to teach that the recited composition is on the substrate, as the reference teaches that the magnetizable pigment coating (26; composition) is formed on the magnetizable printed image (24). This argument is not persuasive. 
The claim language recites in line 3 “a composition on the substrate”, however, the claim language does not recite or require that the composition is formed directly on the substrate or is in direct contact with the substrate. One of ordinary skill in the art would interpret the phrase “a composition on the substrate” to mean that that composition can be formed directly or indirectly on the substrate, both of which are within the broadest reasonable interpretation of the claim language. The phrase “a composition on a substrate” does not preclude a layer or coating from being between the composition and the substrate as presently argued by the Applicant. 
The remaining arguments presented on pages 12-16 are all directed to the deficiencies of Phillips that were addressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785